Exhibit 10.30

AMENDMENT NO. 9 TO

CREDIT AGREEMENT

AMENDMENT NO. 9, dated as of February 12, 2008 (this “Amendment”), to the Credit
Agreement, dated as of December 22, 2006 (as amended, restated, supplemented or
otherwise modified from time to time, including all schedules thereto, the
“Credit Agreement”), by and among the lenders identified on the signature pages
thereof (such lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), Wells Fargo Foothill, Inc., a California
corporation, as the arranger and administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, the
“Agent”), Velocity Express Corporation, a Delaware corporation (the “Parent”),
each of the Parent’s Subsidiaries identified on the signature pages thereof as a
Borrower (such Subsidiaries are referred to hereinafter each individually as a
“Borrower”, and individually and collectively, jointly and severally, as the
“Borrowers”), and each of Parent’s Subsidiaries identified on the signature
pages thereof as a Guarantor (such Subsidiaries, together with the Parent, are
referred to hereinafter each individually as a “Guarantor”, and individually and
collectively, jointly and severally, as the “Guarantors”).

Preamble

The Loan Parties (as defined in the Credit Agreement), the Lenders and the Agent
wish to amend the Credit Agreement. Accordingly, the parties hereto hereby agree
as follows:

1. Definitions in this Amendment. All capitalized terms used herein which are
defined in the Credit Agreement and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

2. Amendments.

(a) Schedule1.1 of the Credit Agreement is hereby amended by adding the
following new definition, in the appropriate alphabetical order:

(i) “Driver Pay/Purchased Transportation Percentage” means, with respect to any
Person for any period, the percentage determined by dividing (i) the total
amount paid by the Loan Parties to their drivers during such period by (ii) the
Revenue for such period.

(ii) “Revenue” means, for any period, the gross revenues of the Parent and its
Subsidiaries, on a consolidated basis, calculated in accordance with GAAP.

(b) Schedule1.1 of the Credit Agreement is hereby amended by amending and
restating the following definitions in their entirety to read as follows:

(i) “Base Rate Margin” means

 



--------------------------------------------------------------------------------

Schedule 1

 

(a) Commencing on February 1, 2008, the relevant Base Rate Margin set forth in
the table below that corresponds to the applicable EBITDA level for the Parent
and its Subsidiaries (as determined in accordance with clauses (b) and
(c) below).

 

EBITDA

   Base
Rate Margin  

Less than or equal to $15,000,000

   1.50 %

Greater than $15,000,000 but less than $20,000,000

   1.00 %

Greater than $20,000,000

   0 %

(b) The Base Rate Margin shall be determined from time to time pursuant to
clause (a) above on the first day of the month following the date on which the
Parent delivers to the Administrative Agent a monthly compliance certificate in
accordance with Schedule 5.3, commencing with the delivery by the Parent of the
compliance certificate for the fiscal month of Parent and its Subsidiaries ended
January 31, 2008. In the event that a monthly compliance certificate is not
provided to the Administrative Agent in accordance with Schedule 5.3, the
applicable Base Rate Margin shall be set at 1.50% as of the first day of the
month following the date on which such compliance certificate was required to be
delivered until the date on which such monthly compliance certificate is
delivered (on which date (but not retroactively), without constituting a waiver
of any Default or Event of Default arising as a result of the Parent’s failure
to timely deliver such compliance certificate, the Base Rate Margin shall be set
at the relevant Base Rate Margin set forth in the table above based upon the
calculation of the EBITDA for the Parent and its Subsidiaries set forth in such
monthly compliance certificate).

(c) Notwithstanding the foregoing, (i) upon the occurrence and during the
continuance of an Event of Default, the Base Rate Margin shall be set at the
highest Base Rate Margin set forth in the table above, (ii) in the event that
the audited annual financial statements of the Parent and its Subsidiaries
required to be delivered by the Borrowers pursuant to Schedule 5.3 for any
fiscal year shall indicate that the actual EBITDA of the Parent and its
Subsidiaries for any period in such fiscal year was higher or lower than as
previously certified by the Borrowers in the compliance certificate for such
period, then the Base Rate Margin for such period shall be adjusted
retroactively (to the effective date of the determination of the Base Rate
Margin that was based upon the delivery of such compliance certificate) to
reflect the correct Base Rate Margin, and the Borrowers shall make payments to
or receive a future credit or payment from the Administrative Agent and Lenders,
as the case may be, to reflect such adjustment and (iii) in the event that any
of the information provided to Administrative Agent which is used in the
calculation of the Base Rate Margin for any period is subsequently restated or
is otherwise changed thereafter, then if the Base Rate Margin for the applicable
period would have resulted in a higher rate, Borrowers shall promptly upon
demand pay to Administrative Agent any additional amount in respect of interest
that would have been required based on the higher Base Rate Margin.”

 



--------------------------------------------------------------------------------

Schedule 1

 

(ii) “LIBOR Rate Margin” means

(a) Commencing on February 1, 2008, the relevant LIBOR Rate Margin set forth in
the table below that corresponds to the applicable EBITDA level for the Parent
and its Subsidiaries (as determined in accordance with clauses (d) and
(e) below).

 

EBITDA

   LIBOR
Rate Margin  

Less than or equal to $15,000,000

   4.00 %

Greater than $15,000,000 but less than $20,000,000

   3.25 %

Greater than $20,000,000

   2.50 %

(b) The LIBOR Rate Margin shall be determined from time to time pursuant to
clause (a) above on the first day of the month following the date on which the
Parent delivers to the Administrative Agent a monthly compliance certificate in
accordance with Schedule 5.3, commencing with the delivery by the Parent of the
compliance certificate for the fiscal month of Parent and its Subsidiaries ended
January 31, 2008. In the event that a monthly compliance certificate is not
provided to the Administrative Agent in accordance with Schedule 5.3, the
applicable LIBOR Rate Margin shall be set at 4.00% as of the first day of the
month following the date on which such compliance certificate was required to be
delivered until the date on which such monthly compliance certificate is
delivered (on which date (but not retroactively), without constituting a waiver
of any Default or Event of Default arising as a result of the Parent’s failure
to timely deliver such compliance certificate, the LIBOR Rate Margin shall be
set at the relevant LIBOR Rate Margin set forth in the table above based upon
the calculation of the EBITDA for the Parent and its Subsidiaries set forth in
such monthly compliance certificate).

(c) Notwithstanding the foregoing, (i) upon the occurrence and during the
continuance of an Event of Default, the LIBOR Rate Margin shall be set at the
highest LIBOR Rate Margin set forth in the table above, (ii) in the event that
the audited annual financial statements of the Parent and its Subsidiaries
required to be delivered by the Borrowers pursuant to Schedule 5.3 for any
fiscal year shall indicate that the actual EBITDA of the Parent and its
Subsidiaries for any period in such fiscal year was higher or lower than as
previously certified by the Borrowers in the compliance certificate for such
period, then the LIBOR Rate Margin for such period shall be adjusted
retroactively (to the effective date of the determination of the LIBOR Rate
Margin that was based upon the delivery of such compliance



--------------------------------------------------------------------------------

Schedule 1

 

certificate) to reflect the correct LIBOR Rate Margin, and the Borrowers shall
make payments to or receive a future credit or payment from the Administrative
Agent and Lenders, as the case may be, to reflect such adjustment and (iii) in
the event that any of the information provided to Administrative Agent which is
used in the calculation of the LIBOR Rate Margin for any period is subsequently
restated or is otherwise changed thereafter, then if the LIBOR Rate Margin for
the applicable period would have resulted in a higher rate, Borrowers shall
promptly upon demand pay to Administrative Agent any additional amount in
respect of interest that would have been required based on the higher LIBOR Rate
Margin.”

(c) Schedule1.1 of the Credit Agreement is hereby further amended by amending
the definition of EBITDA by (1) deleting the word “minus” at the end of clause
(v) of such definition, (2) re-numbering clause (vi) of such definition as
clause (vii), and (3) inserting the following new clause (vi):

“(vi) fees charged by the Agent in connection with Amendment No. 9 to the Credit
Agreement in an aggregate amount not to exceed $175,000 and expenses (including
legal fees) incurred in connection with Amendment No. 9 to the Credit Agreement
in an aggregate amount not to exceed $25,000; minus,”

(d) Section 6.16(a) of the Credit Agreement is hereby amended in its entirety to
read as set forth on Schedule 1 to this Amendment.

(e) Section 6.16 of the Credit Agreement is hereby amended by adding the
following new subsection (c) to read as set forth on Schedule 2 to the
Amendment.

(f) Section 6.16 of the Credit Agreement is hereby amended by adding the
following new subsection (d) to read as follows:

(i) “(d) Liquidity Test. At all times during the period from June 1, 2008
through and including June 30, 2008, the Loan Parties shall have at least
$5,000,000 of Excess Availability plus Qualified Cash.”

3. Waiver.

(a) Pursuant to the request of the Borrowers and in accordance with Section 14.1
of the Credit Agreement, the Agent and Required Lenders hereby waive any Event
of Default that has or would otherwise arise under Section 7 of the Credit
Agreement by reason of the failure of the Loan Parties, pursuant to
Section 6.16(a) of the Credit Agreement, to achieve the Minimum EBITDA
requirement for the twelve (12) month period ending December 31, 2007.

(b) The waiver in this Section 3 shall be effective only in the specific
instances set forth herein and do not allow for any other or further departure
from the terms and conditions of the Credit Agreement or any other Loan
Document, which terms and conditions shall otherwise continue in full force and
effect.

 



--------------------------------------------------------------------------------

Schedule 1

 

4. Representations and Warranties. In order to induce the Agent and the Lenders
to enter into this Amendment, the Administrative Borrower (on behalf of the Loan
Parties) hereby represents and warrants that:

(a) No Default. At and as of the date of this Amendment, and both prior to and
after giving effect to this Amendment, no Default or Event of Default exists.

(b) Representations and Warranties True and Correct. At and as of the date of
this Amendment and at and as of the Amendment Effective Date (as defined below)
and after giving effect to this Amendment, each of the representations and
warranties contained in the Credit Agreement and the other Loan Documents is
true and correct in all material respects (except to the extent that such
representations and warranties relate solely to an earlier date).

(c) Corporate Power, Etc. The Administrative Borrower (on behalf of each Loan
Party) (a) has all requisite corporate power and authority to execute and
deliver this Amendment and to consummate the transactions contemplated hereby
and (b) has taken all action, corporate or otherwise, necessary to authorize the
execution and delivery of this Amendment. The Administrative Borrower (on behalf
of the Loan Parties) is entering into this Amendment in accordance with
Section 14.1 of the Credit Agreement.

(d) No Conflict. The execution, delivery and performance by the Administrative
Borrower (on behalf of the Loan Parties) of this Amendment will not (a) violate
any provision of federal, state, or local law or regulation applicable to any
Loan Party, the Governing Documents of any Loan Party, or any order, judgment,
or decree of any court or other Governmental Authority binding on any Loan
Party, (b) conflict with, result in a breach of, or constitute (with due notice
or lapse of time or both) a default under any material contractual obligation of
any Loan Party, (c) result in or require the creation or imposition of any Lien
of any nature whatsoever upon any properties or assets of any Loan Party, or
(d) require any unobtained approval of any Loan Party’s interestholders or any
unobtained approval or consent of any Person under any material contractual
obligation of any Loan Party.

(e) Binding Effect. This Amendment has been duly executed and delivered by the
Administrative Borrower (on behalf of the Loan Parties) and constitutes the
legal, valid and binding obligation of the Loan Parties, enforceable against the
Loan Parties in accordance with its terms, except as such enforceability may be
limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws, now or hereafter in effect, relating to or affecting the
enforcement of creditors’ rights generally, and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

5. Conditions Precedent. This Amendment shall be effective on February 12, 2008
(the “Amendment Effective Date”) upon the fulfillment by the parties hereto, in
a manner satisfactory to the Agent and the Lenders, of all of the following
conditions precedent set forth in this Section 5:

 



--------------------------------------------------------------------------------

Schedule 1

 

(a) Execution of the Amendment. Each of the parties hereto shall have executed
an original counterpart of this Amendment and shall have delivered (including by
way of facsimile transmission or other electronic transmission) the same to the
Agent.

(b) Representations and Warranties. As of the Amendment Effective Date, the
representations and warranties set forth in Section 4 hereof shall be true and
correct.

(c) Amendment Fee. The Borrowers shall have paid to Agent, for its sole and
separate account, a non-refundable amendment fee equal to $150,000, in
immediately available funds, in Dollars, which fee shall be earned in full when
paid.

6. Miscellaneous.

(a) Continuing Effect. Except as specifically provided herein, the Credit
Agreement and the other Loan Documents shall remain in full force and effect in
accordance with their respective terms and are hereby ratified and confirmed in
all respects. It is understood and agreed by the parties hereto that this
Amendment constitutes a Loan Document.

(b) No Waiver; Reservation of Rights. This Amendment is limited as specified and
the execution, delivery and effectiveness of this Amendment shall not operate as
a modification, amendment or waiver of any provision of the Credit Agreement or
any other Loan Document, except as specifically set forth herein.
Notwithstanding anything contained in this Amendment to the contrary, the Agent
and the Lenders expressly reserve the right to exercise any and all of their
rights and remedies under the Credit Agreement, each other Loan Document and
applicable law in respect of any Default or Event of Default.

(c) Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF
THE LAWS OF A DIFFERENT JURISDICTION.

(d) Severability. The provisions of this Amendment are severable, and if any
clause or provision shall be held invalid or unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction and shall not in
any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision in this Amendment in any jurisdiction.

(e) Counterparts. This Amendment may be executed in any number of counterparts,
each of which counterparts when executed and delivered shall be an original, but
all of which shall together constitute one and the same instrument. Delivery of
an executed counterpart of this Amendment by telefacsimile or other electronic
transmission shall be equally effective as delivery of a manually executed
counterpart.

(f) Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 



--------------------------------------------------------------------------------

Schedule 1

 

(g) Binding Effect; Assignment. This Amendment shall be binding upon and inure
to the benefit of the Loan Parties, the Lenders and the Agent and each of their
respective successors and assigns.

(h) Expenses. The Administrative Borrower (on behalf of the Loan Parties) agrees
that the Loan Parties will pay the Agent upon demand for all reasonable
expenses, including reasonable fees of attorneys for the Agent (who may be
employees of the Agent), incurred by the Agent in connection with the
preparation, negotiation and execution of this Amendment and any document
required to be furnished herewith.

(i) Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

(j) Release. The Administrative Borrower (on behalf of the Loan Parties) hereby
acknowledges and agrees that no Loan Party has any defense, counterclaim,
offset, cross-complaint, claim or demand of any kind or nature whatsoever that
can be asserted to reduce or eliminate all or any part of its liability to repay
the obligations or to seek affirmative relief or damages of any kind or nature
from the Agent or the Lenders. The Administrative Borrower (on behalf of the
Loan Parties) hereby voluntarily and knowingly releases and forever discharges
the Agent, the Lenders and each of their respective predecessors, agents,
employees, attorneys, successors and assigns (collectively, the “Released
Parties”) from all possible claims, demands, actions, causes of action, damages,
costs, expenses and liabilities whatsoever, whether known or unknown,
anticipated or unanticipated, suspected or unsuspected, fixed, contingent or
conditional, or at law or in equity, in any case originating in whole or in part
on or before the date this amendment is executed that any Loan Party may now or
hereafter have against the Released Parties, if any, irrespective of whether any
such claims arise out of contract, tort, violation of law or regulations, or
otherwise, and that arise from any Loans, the exercise of any rights and
remedies under the Credit Agreement or other Loan Documents, and/or negotiation
for and execution of this Amendment, including, without limitation, any
contracting for, charging, taking, reserving, collecting or receiving interest
in excess of the highest lawful rate applicable.

[Signature Pages Follow]

 



--------------------------------------------------------------------------------

Schedule 1

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

ADMINISTRATIVE BORROWER: VELOCITY EXPRESS CORPORATION, a Delaware corporation
By:  

/s/ Edward W. Stone

Name:   Edward W. Stone Title:   Chief Financial Officer



--------------------------------------------------------------------------------

Schedule 1

 

AGENT AND LENDER: WELLS FARGO FOOTHILL, INC., a California corporation By:  

/s/ Jason P. Shanahan

Name:   Jason P. Shanahan Title:   Vice President



--------------------------------------------------------------------------------

Schedule 1

 

Section 6.16(a) Minimum EBITDA

“(a) Minimum EBITDA. Fail to achieve EBITDA, measured on a month end basis, of
at least the required amount set forth in the following table for the applicable
period set forth opposite thereto:

 

Applicable Amount

  

Applicable Period

$ (5,800,000)    For the 12 month period ending January 31, 2008 $ (3,500,000)
   For the 12 month period ending February 29, 2008 $ (220,000)    For the 12
month period ending March 31, 2008 $ 1,465,000    For the 12 month period ending
April 30, 2008 $ 2,900,000    For the 12 month period ending May 31, 2008 $
4,200,000    For the 12 month period ending June 30, 2008 $ 6,775,000    For the
12 month period ending July 31, 2008 $ 9,275,000    For the 12 month period
ending August 31, 2008 $ 11,300,000    For the 12 month period ending September
30, 2008 $ 14,050,000    For the 12 month period ending October 31, 2008 $
16,050,000    For the 12 month period ending November 30, 2008 $ 19,600,000   
For the 12 month period ending December 31, 2008 $ 21,000,000    For the 12
month period ending January 31, 2009 $ 21,000,000    For the 12 month period
ending February 29, 2009 $ 21,000,000    For the 12 month period ending March
31, 2009 $ 21,000,000    For the 12 month period ending April 30, 2009 $
21,000,000    For the 12 month period ending May 31, 2009 $ 21,000,000    For
the 12 month period ending June 30, 2009 $ 21,000,000    For the 12 month period
ending on the last day of each month thereafter



--------------------------------------------------------------------------------

Section 6.16(c) Driver Pay/Purchased Transportation

“(c) Minimum Driver Pay/Purchased Transportation Percentage. Shall not exceed
the Driver Pay/Purchased Transportation Percentage set forth in the following
table measured on each date and for the applicable periods set forth opposite
thereto:

 

Applicable Period

   Ratio  

On March 3, 2008 for the 3 week period ending February 15, 2008

   61.4 %

On March 31, 2008 for the 3 week period ending March 14, 2008

   60.3 %

On May 5, 2008 for the 3 week period ending April 11, 2008

   59.6 %

On June 2, 2008 for the 3 week period ending May 16, 2008

   59 %

On June 30, 2008 for the 3 week period ending June 13, 2008

   58.3 %

On August 4, 2008 for the 3 week period ending July 11, 2008

   57.9 %

On September 1, 2008 for the 3 week period ending August 15, 2008

   57.8 %

On September 29, 2008 for the 3 week period ending September 12, 2008

   57.8 %

On November 3, 2008 for the 3 week period ending October 17, 2008

   57.8 %

On December 1, 2008 for the 3 week period ending November 14, 2008

   57.8 %

On December 29, 2008 for the 3 week period ending December 12, 2008, and for
each 3 week period thereafter

   57.8 %